  Case 19-28445             Doc 20         Filed 12/09/19 Entered 12/09/19 09:43:22                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: EBONI M ARMOUR FRALEY                                         ) Case No. 19 B 28445
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: DONALD R CASSLING

                                                     NOTICE OF MOTION

   EBONI M ARMOUR FRALEY                                                           DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   9199 S BURNSIDE
   CHICAGO, IL 60619

   Please take notice that on January 09, 2020 at 10:00 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
   December 09, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On October 07, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend D - Consumer Portfolio not in plan; amend plan - #2.2 - blank; #5.1 - also check 3rd box and plan
   not feasible.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
